IN THE COURT OF APPEALS OF TENNESSEE

                                                         FILED
TRW KOYO STEERING SYSTEMS             )                December 9, 1997
                                          C/A NO. 03A01-9706-CH-00216
COMPANY,                              )
                                      )                  Cecil Crowson, Jr.
          Petitioner-Appellee,        )                  Appellate C ourt Clerk
                                      )
                                      )
                                      )
v.                                    )   APPEAL AS OF RIGHT FROM THE
                                      )   MONROE COUNTY CHANCERY COURT
                                      )
                                      )
                                      )
                                      )
                                      )
JOHN D. SNAVELY,                      )
                                      )   HONORABLE EARL H. HENLEY,
          Respondent-Appellant.       )   CHANCELLOR




For Appellant                             For Appellee

JOHN D. SNAVELY, Pro Se                   JERRI S. BRYANT
Huntsville, Alabama                       Carter, Harrod & Cunningham
                                          Athens, Tennessee




                            OPINION




AFFIRMED AND REMANDED                                               Susano, J.

                                  1
           This is a suit for declaratory judgment.   The

petitioner, TRW Koyo Steering Systems Company (“TRW Koyo”), seeks

a declaration that a document filed by the defendant, John D.

Snavely (“Snavely”), in the Monroe County Register of Deeds’

office is a cloud on its title to real property in Monroe County.

The trial court granted TRW Koyo summary judgment, decreeing that

the purported lien filed by Snavely “is...of no legal effect and,

thus, is lifted and removed from [TRW Koyo’s] title.”    Snavely

appealed pro se.



           We must decide anew if summary judgment is appropriate

in this case.   Gonzales v. Alman Const. Co., 857 S.W.2d 42, 44-45

(Tenn.App. 1993).   TRW Koyo is entitled to summary judgment if

the record before us “show[s] that there is no genuine issue as

to any material fact and that the moving party is entitled to a

judgment as a matter of law.”   Rule 56.04, Tenn.R.Civ.P.   We must

decide a question of law: Do the facts before us show that the

moving party, TRW Koyo, is entitled to judgment in a summary

fashion?   See Gonzales, 857 S.W.2d at 44.



           Snavely claims a “common law lien” on property of TRW

Koyo by virtue of a document filed in the Monroe County Register

of Deeds’ office.   The document is five pages in length and is

entitled “Notice and Service of a Common-Law Lien.”     It is

directed at real property in that county deeded to TRW Koyo by

warranty deed dated and filed of record on August 3, 1988.

According to the warranty deed, TRW Koyo is a partnership

composed of TRW Asian Steering, Inc. and Koyo Delaware, Inc.,




                                 2
both of which are identified in the deed as Delaware

corporations.



            Snavely’s “common law lien” includes a “Declaration in

Case for Slander.”    It seeks damages of $20,000,000 against V. A.

Smith, President, TRW Credit Data Division; TRW Credit Data

Division; Joseph T. Gorman, President and Chief Executive

Officer, TRW Incorporated; and TRW Incorporated.    It is not

expressly directed to the appellee, TRW Koyo.    Snavely’s “common

law lien” ends with the sentence -- “and therefore he brings his

suit.”



            The trial court was correct in granting TRW Koyo

summary judgment.    While the “common law lien” was expressly

directed at property owned by TRW Koyo, it demonstrates

absolutely no claim, of any kind, against TRW Koyo.    In fact, the

purported lien is no lien at all.     It does not satisfy the

statutory requirements for a judgment lien, see T.C.A. § 25-5-

101(b), or a lien lis pendens, see T.C.A. § 20-3-101.      It is

nothing more than a statement of a claim against individuals and

entities, none of whom own an interest in the real property in

question.    We find and hold that TRW Koyo is entitled to the

removal of this “lien” as a cloud on its title.



            The judgment of the trial court is affirmed.   Costs on

appeal are taxed against the appellant.     This case is remanded to

the trial court, for the enforcement of that court’s judgment and

collection of costs assessed below, all pursuant to applicable

law.


                                  3
                               __________________________
                               Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Herschel P. Franks, J.




                           4